¶38
Quinn-Brintnall, C.J.
(dissenting) — I concur with the majority that D.D.’s statements were improperly admitted under the excited utterances exception to the rule excluding hearsay evidence and that without them the evidence was insufficient to support a jury verdict finding Daniel Hochhalter guilty of violating a no-contact order as alleged in count 1.1 also agree that the improper admission of D.D.’s statements did not affect the jury’s verdicts on counts II and III. Thus, I concur in the majority opinion reversing count I and affirming counts II and III.
¶39 But I dissent from the majority as to whether the sentencing court violated Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), when it included one point in Hochhalter’s offender score for being on community placement at the time he committed the *525offense as required by RCW 9.94A.525(17). In his signed declaration of criminal history dated July 14, 2004, 20 days after the Supreme Court issued its decision in Blakely, Hochhalter acknowledged that he was on community placement at the time of the offense. Thus, the trial court relied only on matters decided by the jury (the date of the current offense) and admitted by the defendant (that he was on community placement) when it calculated Hochhalter’s offender score. Because the sentencing court determined Hochhalter’s offender score from his criminal conviction history and facts admitted by the defendant or found by the jury only, it did not violate Hochhalter’s Sixth Amendment right to a jury trial. Blakely, 542 U.S. at 303.
¶40 I concur in the result but dissent from the majority’s holding that on remand Blakely prohibits the sentencing court from adding one point to Hochhalter’s offender score as required by this record and RCW 9.94A.525(17).